Citation Nr: 1756364	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's Lymphoma, including as a result of exposure to an herbicide agent. 

2.  Entitlement to service connection for degenerative joint disease (arthritis) of the left wrist (claimed as left wrist pain and swelling).

3.  Entitlement to service connection for left foot strain (claimed as left foot pain and swelling).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse
ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at an August 2016 hearing.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

I. Non-Hodgkin's Lymphoma

The Board notes that the record contains a VA examination from August 2009 with an addendum from October 2009.  However, while this report contains a diagnosis and a statement that the Veteran was presumably exposed to Agent Orange, it does not contain an opinion as to whether or not the Veteran's Non-Hodgkin's Lymphoma was at least as likely as not incurred in or caused by active service.  A new addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

II. Arthritis of the Left Wrist

The Board notes that the record contains a VA examination from August 2009 with an addendum from October 2009.  The examination report contains an opinion indicating, in effect, that it is unlikely that the Veteran's arthritis of the left hand is directly related to service.  The Board finds, however, that this opinion is inadequate, inasmuch as it does not contain sufficient supporting rationale.  The report also fails to address the Veteran's claim, made after the date of the exam, that his arthritis may have been caused or aggravated by his Non-Hodgkin's Lymphoma.  An addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

III. Left Foot Strain

The Board notes that the record contains a VA examination from August 2009 with an addendum from October 2009.  The examination report contains an opinion indicating, in effect, that it is unlikely that the Veteran's left foot strain is directly related to service.  The Board finds, however, that this opinion is inadequate, inasmuch as it does not contain sufficient supporting rationale.  The report also fails to address the Veteran's claim, made after the date of the exam, that his left foot strain may have been caused or aggravated by his Non-Hodgkin's Lymphoma.  Finally, the report does not address the Veteran's claim that he was verbally diagnosed with elephantiasis in service, or the x-ray-supported diagnosis of hallux valgus.  An addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the August 2009 Non-Hodgkin's Lymphoma examination. If this person is not available, provide the claims file to an appropriate examiner.  A new examination is not required by this order unless the examiner decides it is necessary in order to provide the required opinion.  If the examiner finds it necessary to perform another examination, schedule the Veteran for an appropriate examination.  The examiner should address the following inquiries, providing a complete rationale with supporting evidence for each:

A.  Without considering possible exposure to an herbicide agent, is it at least as likely as not (is there a 50 percent or greater probability) that the Veteran's Non-Hodgkin's Lymphoma was incurred in or caused by his active service?

B.  Is there medical evidence, other than the diagnosis of Non-Hodgkin's Lymphoma, which supports the Veteran's claim of exposure to an herbicide agent in service?

2.  Return the claims file to the examiner who performed the August 2009 arthritis of the left hand examination.  If this person is not available, provide the claims file to an appropriate examiner.  A new examination is not required by this order unless the examiner decides it is necessary in order to provide the required opinion.  If the examiner finds it necessary to perform another examination, schedule the Veteran for an appropriate examination.  The examiner should address the following inquiries, providing a complete rationale with supporting evidence for each:

A.  Is it at least as likely as not (is there a 50 percent or greater probability) that the Veteran's arthritis of the left wrist was incurred in or caused by his active service?

B.  Is it at least as likely as not (is there a 50 percent or greater probability) that the Veteran's arthritis of the left wrist was caused or aggravated by his Non-Hodgkin's Lymphoma?

3.  Return the claims file to the examiner who performed the August 2009 left foot strain examination.  If this person is not available, provide the claims file to an appropriate examiner.  A new examination is not required by this order unless the examiner decides it is necessary in order to provide the required opinion.  If the examiner finds it necessary to perform another examination, schedule the Veteran for an appropriate examination.  The examiner should address the following inquiries, providing a complete rationale with supporting evidence for each:

A.  Identify all current diagnoses, including hallux valgus, that may cause pain or swelling of the Veteran's left foot. 

B.  For each condition identified in A., is it at least as likely as not (is there a 50 percent or greater probability) that the condition was incurred in or caused by his active service?

C.  For each condition identified in A., is it at least as likely as not (is there a 50 percent or greater probability) that the Veteran's condition was caused or aggravated by his Non-Hodgkin's Lymphoma?

	4.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




